Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I(claims 38-50) in the reply filed on 9-16-2020 is acknowledged.  Claims 51-67 are withdrawn from consideration as drawn to a non-elected invention.
Specification
The specification has multiple instances of peptide sequences that are not followed by particular sequence identifiers.  Applicants are directed to review the specification and make sure the peptide sequences are followed by an appropriate sequence identifier.

Information Disclosure Statement
The Information Disclosure Statements have been considered.  Initialed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 40-42 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not 
The claims are specifically drawn to antibodies that are only functionally defined or bind SEQ ID NOS:1-7.  The antibodies lack written description for the following reasons.
The specification discloses “customized specific antibody” at paragraph [0099] produced by “GL Biochem, Shanghai, China”.  The structure of the antibodies are not set forth in the specification.  The specification at best teaches how to make antibodies at paragraph 68-70 that bind the peptides or targets or have the functional characteristics recited in the claims.  The structures of the generically claimed antibodies are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that bind and unlimited chimeric and humanized variants of murine monoclonal antibody 12G4 that are only defined by their binding specificity to AMHR-II.  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any 
“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378 (Fed. Cir. 2017).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The genus of potential antibodies is vast and sequences of the antibody repertoire are diverse.  See for example Edwards et al which describes over 1000 different monoclonal antibodies to a single protein (see Edwards et al J. Mol. Biol., 334:103-118, 2003).  Edwards discloses that antibodies were highly diverse and extensively heavy and light chain germline usages and a high sequence diversity was observed in merely the CH3 domains with over 568 different amino acid sequence identified in this short region.  Edwards teach that antibody diversity can be influenced by both the source of the antigen and the manner in which it is presented (see page 105, column 1).  The specification does not describe antibodies or examples to support the full scope of the claims which include any type of antibodies including polyclonal, monoclonal, humanized camelid, murine etc, fully human any chimeric antibodies (mixed species of any type) produced by human intervention (see paragraph 70).  Thus, the demonstration of unknown antibodies by a third party is not representative of the single function genus for which there is no demonstrated or known structure function correlation.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features 
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claims 45 and 49 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 45, the claim recites “the nanoparticle defines a textured surface” and it is unclear what “defines” means in this context.  Does the nanoparticle create a textured surface ?  Does the nanoparticle per se possess a textured surface ?  Clarification is respectfully requested.
As to claim 49, the claim recites “the textured inorganic outer surface” lacks antecedent basis in claim 46 and as such is prima facie indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

Claim(s) 38, 39, 43, 44, 46, 48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 8,354,234; Jan, 15, 2013).
Chen discloses a nanoparticle where the nanoparticle relates to methods, compositions, and systems for mass spectrometric analysis of ligand conjugated magnetic nanoparticles (see  column 1, lines 11-13) comprising: a) one or more materials, wherein at  least one of the one or more materials acts as a matrix assisted laser desorption/ionization (MALDI) co-matrix.  See column 1, lines 17-19 where the disclosure of Chen et al invention also relates to MALDI matrix compositions comprising ligand conjugated magnetic nanoparticles, Chen et al teach during preparation, the desired "core" mNPs were treated with tetraethyl orthosilicate (TEOS) to create the silica-coated surface (see column 19, lines 37-39); and b) at least one affinity agent conjugated thereto.  Chen et al teach in particular embodiments, the present invention provides systems comprising; a) a population of magnetic nanoparticles (instant claims 38, 39, 43, 44, 46, 48 and 50) wherein the magnetic nanoparticles display (e.g., are conjugated to) a plurality of ligand molecules; and b) a mass spectrometric device, wherein the mass spectrometric device is configured to detect the presence or absence of at least one type of analyte bound to the ligand molecules at col. 4, lines 18-24.  Chen et al teach certain embodiments, the plurality of ligand molecules comprises antibodies or antibody fragments (column 4, lines 31-32).  Chen also discloses the nanoparticle of the claims, wherein the at least one affinity agent includes one or more antibodies where embodiments are disclosed that the plurality of ligand molecules comprises antibodies or antibody fragments (see column 4, lines 31-32).  Chen also discloses the nanoparticle of 39, wherein the one or more antibodies bind a first disease-specific target peptide associated with an infection.  Chen et al discloses embodiments where the target analytes or ligand molecules are acute phase reactant molecules (or antibodies or antibody fragments thereto) found in plasma. The acute-phase response, the biosynthetic profiles of particular plasma proteins, involves the nonspecific physiological and biochemical responses of endothermic animals to most forms of tissue damage, infection, inflammation, and malignant neoplasia (see column 17, lines 15-22). Chen also discloses that the comprises at least one first antibody that specifically binds the first disease-specific target peptide and at least one second antibody that specifically binds a second disease-specific target peptide as disclosed by embodiments where the target analytes or ligand molecules are acute phase reactant molecules (or antibodies or antibody fragments thereto) found in plasma (see column 3, lines 41-45). Chen .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 40, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,354,234; Jan, 15, 2013; of record) in view of Hu et al (US 2015/0260715; of record).
The teachings of Chen et al are set forth supra.  Chen et al differs by not explicitly disclosing that the one or more antibodies bind a peptide associated with a Mycobacterium tuberculosis infection or where the antibodies bind peptides from CFP10 or EAST-6 having the particular claimed SEQ ID NOS 1-7 derived therefrom.
Hu et al teaches peptides associated with a Mycobacterium tuberculosis infection (In a first embodiment, the invention provides a method of identifying at least one pathogen-specific protein or peptide from a sample (see paragraph (0020]).  Hu et al teach embodiments where the pathogen-specific protein or peptide is specific for M. tuberculosis, and may include a contiguous amino acid sequence from an early secretory antigenic target protein (ESAT-6), a M. tuberculosis, and may include a contiguous amino acid sequence from an early secretory antigenic target protein (ESAT-6), a culture filtrate protein 10 (CFP-10), or one or more proteolytic fragment(s) thereof (see paragraph (0021)). Hu et al teach detection of the M. tuberculosis peptides from patients by means of MALDI-TOF-MS using  Hu et al teaches amino acid sequence SEQ ID NO: 7 and provides a method of identifying at least one pathogen-specific protein or peptide from a sample (see paragraph (0020]).  Hu et al teach that the pathogen-specific protein or peptide is specific for M. tuberculosis, and may include a contiguous amino acid sequence from an early secretory antigenic target protein (ESAT-6), a culture filtrate protein 10 (CFP-10), or one or more proteolytic fragment(s) thereof (see paragraph (0021). In certain embodiments, the pathogen-specific protein or peptide comprises, consists essentially of, or alternatively, consists of at least 8, at least 9, or at least 10 or more contiguous amino acids from any one of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, and SEQ ID NO:7 at (see paragraph (0022)).  SEQ ID NO: 7 of Hu et al is 100% identical to SEQ ID NO: 7 of the instant application.  Hu et al teaches respective peptides associated with a Mycobacterium tuberculosis infection and teach a method of identifying at least one pathogen-specific protein or peptide from a sample (see paragraph (0020).  The pathogen-specific protein or peptide is specific for M. tuberculosis, and may include a contiguous amino acid sequence from an early secretory antigenic target protein (ESAT-6), a culture filtrate protein 10 (CFP-10), or one or more proteolytic fragment(s) thereof, Para. [0021]; In the practice of the method, at least two different target proteins, either or both of which is specific for a particular pathogen, may be from a single sample, or alternatively, may be from multiple samples (see paragraph (0035)).  Hu et al teach that to improve the sensitivity and specificity for tuberculosis diagnosis, both ESAT-6 and CFP-10 were detected simultaneously from human body fluids (see paragraph (0198)).  Hu et al teach that peptides derived from M. tuberculosis CFP-10 and EAST-6 such as that of SEQ ID NO:2 and 7 disclosed therein (100 % identical to those of the instant claims) are useful in the diagnosis of tuberculosis.  Hu et al teach that SEQ ID NOS:1-7, CFP-10 and EAST-6 are disease specific analytes.
It would have been prima facie obvious at the time of filing to modify the nanoparticles and methods of MALDI-TOF-MS antibody binding peptide/protein analytes of Chen et al by immobilizing antibodies that bind the CFP-10 and EAST-6 peptides as the antibody molecules . 

Claim 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,354,234; Jan, 15, 2013; of record) in view of Ulbricht et al  (US 2003/0130462; of record)
The teaching of Hu et al is set forth supra.  Hu et al fails to explicitly disclose wherein the nanoparticle defines a textured surface, wherein the at least one affinity agent is conjugated to the textured surface and wherein the textured surface is ridges, valleys or pores.
Ulbricht teaches textured surfaces from a variety of support forms including nanoparticles.  A variety of different support forms such as films, foils, plates, reaction vessels, microtiter plates, (micro and nano)particles, fibers, hollow fibers, fabrics, fleeces, filters, or membranes made of various organic or inorganic materials can be used in the inventive production of template-textured materials (see for example paragraph (0026)).  Ulbricht et al teach that the value in texturization is to develop template-textured materials having good affinity, high binding specificity and selectivity for the template (e.g. analyte).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the nanoparticles by means of texturizing the surface form of Chen et al with the teaching of Ulbricht for the purpose of improving the binding ability of nanoparticles to biological molecules of interest such as antibody/peptides.

Claims 46, 47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,354,234; Jan, 15, 2013; of record) in view of Wyndham et al. (US 2013/0112605l of record).
The teachings of Chen et al are set forth supra.  The combination differs by explicitly disclose wherein the first material (e.g. core) is silicon and the second material (e.g. outer layer) is silica and the outer layer is porous (e.g. texturized having pores).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chen et al as set forth supra with the teaching of Wyndham for the purpose of using a nanoparticle optimized for use in mass spectrometry applications because both silicon and silica were known in the art to provide for matrices for MALDI-TOF-MS and Chen et al teach core/shell embodiment where the desired core had an outer layer of silica deposited thereon and ligand attached thereto.  One would have been motivated to provide nanoparticles having a silicon core and porous silica shell with a porous surface to improve binding function in the detection of analytes and silicon nanoparticles were known in the art as a MALDI support.

Citation of Relevant Prior Art
Esfandiari et al (US 7,192,721) is cited to teach conventional immunoassays and antibodies that bind EAST-6 and CFP-10 are useful for detecting infection by means of antibody binding.
Yang et al (EP 1 647 868; 6-28-2006) is cited to teach antibodies that bind EAST-6 and CFP-10 are useful for detection of Mycobacterium tuberculosis antigens in biological fluids and diagnosis of tuberculosis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645